In an action, inter alia, to recover damages for personal injuries, etc., the defendant Incorporated Village of Valley Stream appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Yachnin, J.), dated June 7, 1991, as denied its motion for summary judgment.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendant’s motion for summary judgment. It cannot be said that the evidence submitted in support of the motion was sufficient to establish that no prior written notice of the alleged defective condition was given to the defendant Village prior to the plaintiffs accident (see, Mollahan v Village of Port Washington N., 153 AD2d 881; Stratton v City of Beacon, 91 AD2d 1018). Further, the court properly considered the plaintiffs’ claim that additional discovery was needed in order for them to have a full opportunity to litigate the prior notice question (see, CPLR 3212 [f]). Bracken, J. P., O’Brien, Ritter and Copertino, JJ., concur.